         Case 1:18-cv-02435-RDM Document 24-2 Filed 10/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  JUSTINE HURRY,
                         Plaintiff,
              v.
                                                             Case No. 18-cv-2435
  FEDERAL DEPOSIT INSURANCE
  CORPORATION,
                         Defendant.




                                      [PROPOSED] ORDER

         Upon consideration of the Plaintiff’s Motion for Summary Judgment, the Defendant’s

Opposition and Cross Motion for Summary Judgment, the memoranda in support thereof, any

oppositions and replies thereto, any argument thereon, and the entire record in this case; it is

hereby

         ORDERED that Plaintiff Justine Hurry’s Motion for Summary Judgment is DENIED;

and it is further

         ORDERED that Defendant Federal Deposit Insurance Corporation’s Cross Motion for

Summary Judgment upholding the FDIC’s determination in its entirety is GRANTED;

         SO ORDERED


Dated:___________, 2020                __________________________
                                       RANDOLPH D. MOSS
                                       UNITED STATES DISTRICT JUDGE
